Brooke, J.
In this case there are six assignments of error. The brief for appellant does not point out, nor does an examination of the record disclose, any exceptions upon which said assignments are based. *653This court can consider only such assignments of error as are founded upon exceptions duly taken.
A motion for a new trial was made and denied. No exception was taken, but error is assigned upon such denial. 3 Comp. Laws, § 10504 (5 How. Stat. [2d Ed.] § 12965), permits a review of the action of the lower court in refusing a new trial when an exception is taken, but not otherwise. Conger v. Hall, 158 Mich. 447-449 (122 N. W. 1073).
The judgment is affirmed.
Steere, C. J., and Moore, McAlvay, Kuhn, Stone, Ostrander, and Bird, JJ., concurred.